        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 1 of 12 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,
                                             No. 2:21-CV-03336
16             Plaintiff,
                                             VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                      21 U.S.C. § 881(a)(6) and
                                             18 U.S.C. § 981(a)(1)(A)
18   $100,000.00 IN U.S. CURRENCY,
                                             [DEA]
19             Defendant.

20

21

22

23        Plaintiff United States of America brings this claim against
24   defendant $100,000.00 In U.S. Currency, and alleges as follows:
25                              JURISDICTION AND VENUE
26        1.   This is an in rem civil forfeiture action brought pursuant
27   to 21 U.S.C. § 881(a)(6) and 18 U.S.C § 981(a)(1)(A).
28
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 2 of 12 Page ID #:2



 1        2.    This Court has jurisdiction over the matter pursuant to

 2   28 U.S.C. §§ 1345 and 1355.

 3        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 4                               PERSONS AND ENTITIES

 5        4.    The plaintiff in this action is the United States of

 6   America.

 7        5.    The defendant in this action is $100,000.00 In U.S.

 8   Currency (“defendant currency”) seized from Heng Zhao (“Zhao”) on

 9   October 21, 2020 outside of the Bank of the West located at 587 E.

10   Colorado Blvd, Pasadena, California (“Bank of the West location” or

11   “bank”) by law enforcement officers during an ongoing investigation

12   into illegal money transmitting to facilitate money laundering from

13   drug trafficking organizations (“DTO”).

14        6.    The defendant currency is currently in the custody of the

15   United States Marshals Service in this district, where it will remain

16   subject to this Court’s jurisdiction during the pendency of this

17   action.

18        7.    The interests of Zhao and Lai Tso (“Tso”) may be adversely

19   affected by these proceedings.

20                           FACTS SUPPORTING FORFEITURE

21   Investigation Background

22        8.    Beginning in February 2019, the Drug Enforcement

23   Administration (“DEA”) San Diego Field Division, OCDETF Strike Force

24   Group Three, were investigating a sophisticated money laundering

25   scheme utilizing the collection and sales of narcotics proceeds

26   within the United States to citizens of the People’s Republic of

27   China (“PRC”).

28


                                            2
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 3 of 12 Page ID #:3



 1        9.    In order to reduce capital outflows, the PRC has adopted

 2   regulations making it illegal for holders of bank accounts in the PRC

 3   (“PRC Accountholders”) to transfer more than $50,000 per person each

 4   year to banks outside the PRC.      Many PRC Accountholders in the United

 5   States avoid the PRC’s currency control regulations by exchanging

 6   money in the PRC for currency in the United States.

 7        10.   In connection with such transactions, money launderers in

 8   the United States advertise the availability of U.S. currency for

 9   sale to PRC Accountholders.      Money launderers in the United States

10   deliver U.S. currency (generally narcotics sale proceeds) to PRC

11   Accountholders in the United States.        Following receipt of the U.S.

12   currency, the PRC Accountholder then makes an intra-bank transfer of

13   Chinese funds from their account in the PRC to an account in the PRC

14   designated by the money launderer and held by a DTO.

15        11.   The effect of the transaction is to provide U.S. currency

16   to the PRC Accountholder in the United States, and to reduce the PRC

17   Accountholder’s balance in their bank account in the PRC.

18        12.   The DTOs subsequently utilize these Chinese bank accounts

19   to pay Chinese export manufactures for durable goods exported from

20   China to Mexico in a trade-based money laundering scheme.

21        13.   The money launderers find PRC Accountholders in the United

22   States to purchase drug proceeds by posting advertisements in Chinese

23   language internet bulletin boards and private WeChat1 forums.

24        14.   On July 25, 2019, a DEA undercover agent (“UC1”) negotiated

25   with an individual using the WeChat handle “YunFei-ZH” to buy bulk

26   U.S currency in exchange for an intra-China bank transfer.

27
          1 WeChat is a Chinese multi-purpose messaging, social media and
28   mobile payment application.

                                            3
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 4 of 12 Page ID #:4



 1        15.   During this interaction, the DEA identified the individual

 2   as Zhao by matching Zhao’s California driver’s license photo with the

 3   photo Zhao posted on the WeChat profile.

 4        16.   Ultimately, the transaction did not occur between UC1 and

 5   Zhao due to Zhao’s inability to deliver bulk U.S. currency during the

 6   time frame of the negotiations.

 7        17.   On October 16, 2020, a DEA undercover agent (“UC2”) was in

 8   communication with Zhao, utilizing the same WeChat account as the

 9   prior communication with UC1, seeking to sell bulk U.S. currency in

10   exchange for an intra-China bank transfer.

11        18.   Both UC1 and UC2 discovered Zhao on private WeChat forums

12   where unlicensed money exchange propositions are advertised to PRC

13   Accountholders in the United States.

14        19.   UC2 described himself to Zhao as a San Diego, California

15   resident who would purchase bulk U.S. currency in exchange for an

16   intra-China bank transfer.

17        20.   Zhao provided a cell phone number ending in 9728 to UC2

18   during the negotiations which was confirmed as a cell phone belonging

19   to Zhao.

20        21.   Zhao agreed to sell $100,000 to UC2 in Pasadena, California

21   on October 21, 2020.

22        22.   Initially, Zhao asked UC2 if the transaction could be

23   conducted at Zhao’s residence in Temple City, California2 but

24   ultimately, Zhao agreed to meet at the Bank of the West location on

25   October 21, 2020 at approximately 10:00 a.m.

26

27
          2 Pursuant to Local Rule 5.2-1, the residence address has been
28   omitted from this Complaint.

                                            4
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 5 of 12 Page ID #:5



 1   Seizure outside the Bank of the West

 2           23.   On October 21, 2020, officers surveilled Zhao from the time

 3   Zhao left his residence in Temple City, California, driving a black

 4   Lexus with California license plate number 8GNT91 (“Lexus”),

 5   registered to Zhao, to the Bank of the West location where Zhao

 6   parked on the street in front of the bank and exited the Lexus onto

 7   the sidewalk.     Tso was a passenger in the Lexus.

 8           24.   UC2 had given Zhao the description of the vehicle UC2 would

 9   be arriving in to the bank, describing it as a gray Dodge Caravan

10   (“Caravan”).     When UC2 arrived at the bank driving the gray Dodge

11   Caravan, Zhao waved at the driver believing the driver to be the

12   person Zhao was supposed to conduct the exchange of U.S. currency

13   with.

14           25.   Zhao and Tso were detained (not handcuffed) by officers

15   wearing vests that identified the officers as police.           Tso was in

16   possession of a white plastic bag containing the defendant currency.

17           26.   The defendant currency was in small stacks rubber banded

18   together or banded in bank bands.       A couple of the smaller stacks

19   were then rubber banded into larger stacks.         This method of packaging

20   of currency is consistent with the practices of narcotics currency

21   couriers.

22   Zhao Interview

23           27.   Zhao was advised by officers that Zhao was not under arrest

24   but was being detained due to the illegal money transmitting business

25   investigation.

26           28.   Zhao stated there was not anything illegal in the Lexus but

27   paused when asked about guns or drugs being in the Lexus. Zhao

28   replied, “No drugs.”


                                            5
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 6 of 12 Page ID #:6



 1        29.    Zhao stated there was $100,000 inside the Lexus and that

 2   the money was given to Zhao from his parents in China to buy a house.

 3   Zhao gave officers consent to search the Lexus.

 4        30.    Officers asked Zhao if this was the first time Zhao tried

 5   to conduct a money exchange.      Zhao responded that he was not trying

 6   to conduct an unlicensed money exchange, and Zhao had the money

 7   because he was trying to buy a house.

 8        31.    Zhao further claimed he was at the Bank of the West looking

 9   for a bank to deposit the money.       However, Zhao also stated that he

10   did not intend to deposit the money at Bank of the West.

11        32.    Zhao was advised at this time that the officers knew Zhao

12   was lying, and the person Zhao had been in contact with over the last

13   several days on WeChat regarding the unlicensed money exchange was an

14   undercover officer.

15        33.    Zhao admitted that he knew the unlicensed money exchange

16   was illegal.

17        34.    Officers advised Zhao they knew this was not the first time

18   he had been involved in an unlicensed money exchange and asked Zhao

19   how many times Zhao had been involved in an unlicensed money

20   exchange.   Zhao was hesitant to answer and stated that it was “my

21   friend’s money too, I can’t,” as if Zhao was afraid to tell the

22   officer the truth about the money and who the money was coming from.

23        35.    After Zhao told officers that this was the first time he

24   had exchanged currency, officers confronted Zhao with their knowledge

25   that in 2019 Zhao tried to conduct an unlicensed money exchange with

26   a different undercover officer.

27        36.    Officers asked Zhao to unlock his cell phone so they could

28   determine whether the cell phone contained texts or pictures


                                            6
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 7 of 12 Page ID #:7



 1   regarding unlicensed money exchanges.        Zhao refused to unlock the

 2   phone.

 3           37.   When officers inquired further regarding Zhao’s “friend,”

 4   Zhao stated there was no friend.

 5           38.   Officers asked Zhao if he had a license from the State of

 6   California or the Department of Treasury to operate as a money

 7   transmitting service business, to which Zhao replied, “No.”

 8           39.   During the search of the Lexus, officers discovered a

 9   loaded Del-ton Echo 316 rifle (“firearm”) in the rear passenger seat

10   floorboard that was loaded with one round in the chamber and had the

11   safety off.     The firearm was not in a locked case and did not have a

12   locking mechanism on the trigger.       The firearm was registered to

13   Zhao.

14           40.   Zhao claimed he had the firearm to protect Tso because he

15   was going to do the unlicensed money exchange with a stranger.

16           41.   Zhao stated that he had not yet received the account in

17   China the money was to be transferred to, and Zhao said that he had

18   not talked to “them” yet, referring to Zhao’s Chinese friends.             This

19   is consistent with unlicensed money exchanges, in which a U.S.-based

20   money launderer generally contacts the actual owner of the defendant

21   currency by telephone after the delivery of the U.S. currency and

22   receives the number of the bank account in the PRC that is to receive

23   the intra-China transfer of funds.

24           42.   Zhao stated that he was currently unemployed and made about

25   $40,000 in 2019.

26           43.   Zhao was arrested for carrying the loaded firearm in

27   public.

28


                                            7
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 8 of 12 Page ID #:8



 1   Tso interview

 2           44.    Tso stated Zhao was a friend and that Tso has been staying

 3   at Zhao’s residence for about three months.

 4           45.    Tso stated they (Tso and Zhao) came to the bank for Zhao to

 5   do a money exchange.

 6           46.    Tso did not know where the defendant currency came from and

 7   it did not belong to her.

 8           47.    Tso stated Zhao brought the firearm in case the person

 9   doing the exchange attempted to rob Zhao.

10           48.    Tso did not know how many times Zhao had done unlicensed

11   money exchanges.

12           49.    Tso believed the defendant currency belonged to one of

13   Zhao’s friends.

14   Canine Alert

15           50.    The defendant currency was brought to the Pasadena Police
16   Department (“PPD”) where K-9 Chase, a trained narcotics detection
17   canine, conducted a sniff test of the currency.
18           51.    Chase is trained to detect the odor of methamphetamine,
19   cocaine, heroin, and their derivatives.        Chase was certified on June

20   21, 2017, has over 400 hours of narcotics detection training, has

21   assisted the PPD in the recovery of approximately 800 pounds of

22   narcotics, and over $4.5 million in narcotics proceeds.           When Chase

23   detects the odor of narcotics, he alerts by doing one of a

24   combination of staring, scratching, and pointing at the odor with his

25   nose.    When first brought into the office, Chase did not alert to the

26   odor of narcotics.      Chase was then removed from the office.        An

27   officer (not Chase’s handler) hid the defendant currency in the

28   office.       Chase was then brought back into the office and commanded to


                                            8
        Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 9 of 12 Page ID #:9



 1   conduct a sniff by his handler.       Chase “pointed” to a bag that was

 2   behind the trash can, alerting to the odor of narcotics.           Chase’s

 3   handler retrieved the bag and opened it to find the defendant

 4   currency.

 5   Zhao’s Narcotics Involvement

 6        52.     On October 26, 2020, DEA received notification that Zhao’s

 7   cell phone number was in contact with a cell phone number ending in

 8   0360 which was carried by Bangkai Lin (“Lin”).         Lin was contacted by

 9   the DEA at the Jacksonville, Florida International Airport on October

10   13, 2020, and $244,000 in suspected drug proceeds were seized from

11   Lin by the DEA.    Lin is a resident of Baldwin Park, California.          Lin

12   is suspected of being a narcotics proceeds courier transporting

13   narcotics proceeds from Jacksonville, Florida back to Southern

14   California where the proceeds would be sold to PRC Accountholders.

15        53.     On October 22, 2020, a State of California search warrant

16   was issued for Zhao’s cell phone.

17        54.     On November 2, 2020, after accessing Zhao’s cell phone,

18   officers discovered photographic and communications evidence that

19   Zhao was involved in a large scale cultivation and sales of

20   marijuana.    This evidence included photographs of large scale

21   marijuana growing operations, and photographs of numerous parcels

22   with address labels showing the parcels were mailed to addresses in

23   New York, Florida and Alabama.      Zhao’s phone also contained a

24   photograph of an automobile insurance policy naming Lin as the

25   insured, further confirming Zhao’s relationship to Lin.

26

27

28


                                            9
       Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 10 of 12 Page ID #:10



 1                              FIRST CLAIM FOR RELIEF

 2        55.   Based on the above, plaintiff alleges that the defendant

 3   currency represents or is traceable to proceeds of illegal narcotic

 4   trafficking or was intended to be used in one or more exchanges for a

 5   controlled substance or listed chemical, in violation of 21 U.S.C.

 6   § 841 et seq.    The defendant currency is therefore subject to

 7   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

 8                             SECOND CLAIM FOR RELIEF

 9        56.   Based on the above, plaintiff alleges that the defendant

10   currency constitutes property involved in a transaction or attempted

11   transaction in violation of 18 U.S.C. § 1960 or property traceable to

12   such property.    The defendant currency is therefore subject to

13   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

14        WHEREFORE, plaintiff United States of America prays:

15        (a)   that due process issue to enforce the forfeiture of the

16   defendant currency;

17        (b)   that due notice be given to all interested parties to

18   appear and show cause why forfeiture should not be decreed;

19        (c)   that this Court decree forfeiture of the defendant currency

20   to the United States of America for disposition according to law; and

21

22

23

24

25

26

27

28


                                            10
       Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 11 of 12 Page ID #:11



 1        (d)   for such other and further relief as this Court may deem

 2   just and proper, together with the costs and disbursements of this

 3   action.

 4   DATED: April 19, 2021                TRACY L. WILKISON
                                          Acting United States Attorney
 5                                        BRANDON D. FOX
                                          Assistant United States Attorney
 6                                        Chief, Criminal Division
                                          STEVEN R. WELK
 7                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Division
 8

 9                                          /s/ Brent A. Whittlesey___
                                          BRENT A. WHITTLESEY
10                                        Assistant United States Attorney
                                          Asset Forfeiture Section
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            11
       Case 2:21-cv-03336 Document 1 Filed 04/19/21 Page 12 of 12 Page ID #:12



 1                                    VERIFICATION

 2        I, Darron D. Lee, hereby declare that:

 3        1.   I am a Special Agent with the Drug Enforcement

 4   Administration.

 5        2.   I have read the above Verified Complaint for Forfeiture and
     know its contents.    It is based upon my own personal knowledge and
 6
     reports provided to me by other law enforcement agents.
 7
          3.   Everything contained in the Complaint is true and correct,
 8
     to the best of my knowledge and belief.
 9
          I declare under penalty of perjury that the foregoing is true
10
     and correct.
11
          Executed _________________, 2021 in Los Angeles, California.
12

13
                                             _____________________________
14                                           DARRON D. LEE
                                             Special Agent
15                                           Drug Enforcement Administration

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            12
